                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC,               )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     )                ORDER
                                             )
ATTICUS, LLC,                                )
                                             )
      Defendant.                             )


      This matter is before the court on Plaintiff’s unopposed motion to seal

documents submitted in connection with Defendant’s Motion for Leave to File a

Supplemental Reply in Support of its First Motion to Compel. Specifically, Plaintiff

seeks to seal Defendant’s proposed supplemental reply, Exhibits 1, 4, 6, and 7 to the

proposed supplemental reply, and Plaintiff’s response in opposition to Defendant’s

motion on the ground they “contain sensitive business and technical information

concerning Syngenta’s . . . confidential agreements between Syngenta Group entities

and third parties, Syngenta’s confidential testing of an Atticus product, analysis of

Syngenta’s manufacturing process, and the private email address of an employee

from a different Syngenta Group entity..” (Mot. Seal [DE #164] at 1.)

      For the reasons set forth in Plaintiff’s motion and supporting memorandum,

the court finds that the public’s common law right of access is outweighed by

Plaintiff’s interests in protecting against competitive and/or financial harm to

Plaintiff were such information made public. In re Knight Publ’g Co., 743 F.2d 231
(4th Cir. 1984). Public notice of Plaintiff’s request to seal and a reasonable

opportunity to object have been provided by the filing of its motion, and no objections

have been filed with the court. Furthermore, Plaintiff has narrowly tailored its

request to remove only information that is sensitive and confidential and not

otherwise publicly known. Plaintiff’s motion is therefore allowed.

                                   CONCLUSION

      For the foregoing reasons, it is hereby ORDERED as follows:

      1.     Plaintiff’s Motion to Seal [DE #164] is GRANTED, and the following

documents shall be SEALED:

              a.     Defendant’s Proposed Supplemental Reply in Support of its
      First Motion to Compel [DE ##132, 132-1]. A redacted version of this
      filing is attached as Exhibit 1 to the Declaration of Jeff Cecil [DE #165-
      3];

             b.     Exhibit 1 to Defendant’s Proposed Supplemental Reply in
      Support of its First Motion to Compel [DE #132-2]. A redacted version
      of this filing is attached as Exhibit 2 to the Declaration of Jeff Cecil
      [DE #165-4].

           c.      Exhibit 4 to Defendant’s Proposed Supplemental Reply in
      Support of its First Motion to Compel [DE #132-3].

             d.     Exhibit 6 to Defendant’s Proposed Supplemental Reply in
      Support of its First Motion to Compel [DE #132-4]. A redacted version
      of this filing is attached as Exhibit 3 to the Declaration of Jeff Cecil
      [DE #165-5].

             e.     Exhibit 7 to Defendant’s Proposed Supplemental Reply in
      Support of its First Motion to Compel [DE #132-5]. A redacted version
      of this filing is attached as Exhibit 4 to the Declaration of Jeff Cecil
      [DE #165-6].

            f.   Plaintiff’s Response in Opposition to Defendant’s Proposed
      Supplemental Reply in Support of its First Motion to Compel [DE #162].



                                         2
     A redacted version of this filing is attached as Exhibit 5 to the
     Declaration of Jeff Cecil [DE #165-7].

     2.      The clerk is directed to UNSEAL the following provisionally sealed

documents:

           a.     Defendant’s Motion for Leave to File a Supplemental Reply
     in Support of its First Motion to Compel [DE #139];

            b.    Defendant’s Proposed Order granting Defendant’s Motion
     for Leave to File a Supplemental Reply in Support of its First Motion to
     Compel [DE #132-7];

          c.      Exhibit 8 to Defendant’s Proposed Supplemental Reply in
     Support of its First Motion to Compel [DE #132-6].

     This 26th day of June 2021.

                                     __
                                      ____________
                                                _ __________________
                                                                  _ _
                                     __________________________________________
                                     KIMBERLY LY
                                              L Y A. SWANK
                                     United States Magistrate Judge




                                       3
